 

 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 1 of 32

United States Coy
Southern D District of tgs
FILED © '°*as

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS MAY 17 2994

CORPUS CHRISTI DIVISION
Shier, Clerk of Court

 

FRED HOFFMAN, III,
Plaintiff,

Ve CIVIL ACTION NO. 2:18-CV-333

JEFFERY RICHARDSON, et al.,
Defendants.

LATAUNENSNSN

 

PLAINTIFF'S MEMORANDUM IN RESPONSE TO DEFENDANT RICHARDSON'S
MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT

 

TO THE UNITED STATES JUDGES OF SAID COURT:

Comes now, FRED HOFFMAN, III, TDCJ# 1662898, the Plaintiff and asks the
Court to deny Defendant's Motion for Final Summary Judgment, and allow the
Plaintiff's valid claims to continue to a jury trial. In support the Plaintiff
submits the following to this Honorable Court:

IL. LIBERAL CONSTRUCTION RULE
1. Pro Se litigant pleadings are to be construed liberally and held to less

 

stringent standards, opposed to formal pleadings that are filed by attorneys.
This Court should liberally construe the pleadings by PRO SE litigants despite
their failure to cite the proper legal authority, confusion of legal theories,
poor syntax and sentence construction, or litigants unfamiliarity with the
pleading requirements. SEE: HAINES v. KERNER, 404 US 519, 30 L.Ed.2d 652, 92
S. Ct. 594 (1972).

TI. INTRODUCTION & STATEMENT OF THE CASE
2. Plaintiff Fred Hoffman III ("Plaintiff") is an offender confined to the

 

custody of the Texas Department of Criminal Justice ("TDCJ"). At the time the
suit was filed the Plaintiff lived on the McConnell Unit in Beeville, Texas.
DE No. 9-1 at 3. The Plaintiff currently lives on the Bill Clements Unit.in

Amarillo, Téxas, in Potter County. The Plaintiff was proceeding PRO SE and

PAGE 1

 

 
 

 

 

Case 2:18-cv-00333: Document 121 Filed on 05/17/21 in TXSD_ Page 2 of 32

INFORMA PAUPERIS and brought this suit for multiple claims, of which all of

t

were pursuant to 42 U.S.C. § 1983.

3. This suit was filed for the "Defendants created an environment to ensure a
Campaign of Harassment was allowed to be carried out un-impeded by unit staff."

DE No. 01, pp. 8, No. 32.

4, It also identified that the "Campaign of Harassment consisted of, but is
not limited to the following: harassment over my religious beard , harassment
for my redressing grievances, filing false disciplinary cases, ordering other
unit staff to write more false disciplinary cases, treatment that was unjust-
ifiably humiliating, frightening, degrading and anti-ethical to human dignity
in regards to the assault & battery, legal papers were confiscated and/or
destroyed which impaired the Plaintiff's ability to present his case effect-
ively in State court and was both interference and denial of access to courts,
the intentional destruction of Plaintiff's typewriter in an effort to frustrate,
forestall, impede and curtial my access to the courts." DE No. 01, pp. 8-9, No.
33.

5. The Original complaint goes on to detail out the action of a "Ongoing Cam-
paign of Harassment," that the Plaintiff has been subjected to over a course of
years. In the relief requested the Plaintiff asked for: “The immediate cessation
of all acts involved in Campaign of Harassment led by the Defendants." DE No.1,

pp. 24, No. 45.

6. The complaint goes onto to detail out: "The amount of evidence dispels any
type of suggestion:that Plaintiff's plight arose from a single instance of type
of negligence or ineptitude, rather, Plaintiff is challenging a pattern of con-
duct, that simply amounts to a policy, whereby prison officials have conscious-
ly ignored the ongoing Campaign of Harassment against the Plaintiff, for years.”

DE No. 01, pp. 27, No. 65.
PAGE 2
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 3 of 32

07. The Plaintiff well pled a case showing a ongoing "Campaign of Harassment", .
which was the product of retaliation, because of the Plaintiff's continued use
of redressing his grievances in TDCJ's grievance system & the courts, and his
contacting the press for a public purpose. The Plaintiff was subject to the
adverse actions that included, but are not limited to the following list:

a) the filing of false disciplinary cases;

b) the filing of retalitory disciplinary cases;

c) forcibly being restrained so that Plaintiff's beard could be removed;

d) the denial of a medical lay-in, which caused a delay in fixing glasses;

e) the confiscation and/or destruction of legal materials;

£) the confiscation and/or destruction of legal books;

g) the denial of scheduled legal visits;

h) refusal to investigate ombudsman complaints;

i) improper findings of guilt in disciplinary cases;

3) interference with witnesses in an ombudsman complaint;

k) the failure of Wardens to take any action to correct the retalitory
conduct committed by unit staff; and

1) the occassional denial of food, showers, and medicine.

SEE also: DE No's 10, 20, 40, 70, and 82, for examples/descriptions of conduct.

08. ‘This Honorable Court, after review of the Complaint & a Spears Hearing,
issued an ORDER that detailed out the removal of the original defendants, in
place of a single defendant (a ML Warden), because he would fashion the injunct-
ive relief requested, if required. “Plaintiff seeks injunctive relief with re-
spect to his allegations of a retalitory campaign of harassment. Plaintiff
names eight defendants in his original complaint, but none of the named defend-
ants singularly orchestrated the retaliation or participated in all of the in-

cidents." DE No. 10, pp. 11, paragraph 2.

PAGE 3
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 4 of 32

09. On January 29, 2019, the Defendant filed his Motion to Dismiss Pursuant
to Rule 12(b)(6), DE No. 21, to which the Plaintiff filed his Memorandum and

Objections Response in Opposition to the Motion to Dismiss, DE No. 31.

10. On July 29, 2019, this Court issued its Memorandum and Recommendation to
Deny Defendant's Motion to Dismiss, DE No. 40, in which WARDEN COREY FURR was
replaced with WARDEN PHILEEP SIFUPNTES, as the best person to effectuate relief

if granted. DE No. 41.

11. On September 23, 2019, the Defendant filed his Motion to Dismiss Pursuant.
to Rule 12(b)(1) and 12(b)(6), DE No. 50, to which the Plaintiff filed his
Memorandum and Objections Response in Oppostion to the Motion to Dismiss, DE

NO. 70, on December 13, 2019.

12. On September 23, 2019, the Defendant also filed his Motion to Substitute
Deferidant Richardson for Defendant Phillip Sifuentes, after Sifuentes was moved
to the Comelly Unit and could no longer effectuate injunctive relief, DE No.

50, which the Court granted on September 24, 2019, in DE No. 52.

13. On August 05, 2020, this Court issued its Memorandum and Recommendation to

Deny Defendant's Motion to Dismiss, DE No. 82.

14. On September 11, 2020, the Defendant filed his Answer to the Complaint with
Jury Demand. DE No. 85.

15. On February 12, 2021, the Plaintiff filed his Emergency Motion for a TRO &
Preliminary Injunction for Plaintiff to be returned to the McGonnell Unit and
not be subject to further Transfers to other TDCJ-CID Units, with EXHIBITS,

after being subject to a retalitory transfer to a far more violent prison, the

Bill Clemehts Unit. DE No. 91, & 91-1, 91-2, and 91-3.

16. On February 15, 2021, the Defendant filed his Motion for Summary Judgment

to Dismiss Plaintiff's claim as Moot, with EXHIBIT A. DE No. 93 & 93-1.
PAGE 4

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 5 of 32

17. On March 3, 2021, the Plaintiff mailed his Emergency Amended & Supplemented
Motion for a TRO & Preliminary Injunction for Plaintiff to be returned to the
McConnell Unit and not be subject to further transfers to other TDCJ-CID units,

which was filed into the record on March 12, 2021. DE No. 102.

18. On March 4, 2021, the Plaintiff mailed his Motion for TDCJ's Director Lori
Davis to replace MI, Head Warden Jeffery Richardson in this suit for the purpose

of being to provide actual Injuctive relief.

19. On March 5, 2021, the Defendant filed his Response in Opposition to the

Motion for a TRO & Preliminary Injunction (DE No. 91). DE No. 100.

20. On March 5, 2021, the Plaintiff mailed his Motion to Amend & Supplement his
Original Complaint, to add a Defendant to the case, who orchestrated the ongoing
Campaign of Harassment, and another that will be for the purposes of effecting

actual injunctive relief.

21. On March 18, 2021, the Plaintiff mailed his Supplemented Exhibits to DE No.
102, which is also to Amend DE No's 91-1, 91-2, & 91-3, with EXHIBITS A-FF,
that is also being used as EXHIBITS for the Plaintiff's Response in Opposition
to the Motion for Summary Judgment, which was filed into the record on April 6,

2021. DE No. 111 & DE No's 111-1, 111-2, 111-3, 111-4, and 111-5.

22. On March 21, 2021, the Plaintiff mailed his Notice to the Court of his Due
Diligence and his Use of Public domain records, with his Motion to Amend and
Supplement DE No's 91, 91-1, 91-2 & 91-3, with DE No. 102 and Supplemental
Exhibits named in the attached Appendix & identified as EXHIBITS A-14, which ;

was filed into the record on April 9, 2021. DE No. 112.

23. On Aprik 10, 2021, the Plaintiff mailed his Motion for In Camera Inspect-
ion of the Supplemental Exhibits 01-14, Motion to Seal Supplemental Exhibits

01-14, and Supplemental Sealed Exhibits 01-14.

PAGE 5
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD_ Page 6 of 32

24. On April 11, 2021, the Plaintiff mailed his Motion to Joinder BC Head War-

den Adam Gonzalez as a Defendant to this Suit.

25. On April 22, 2021, the Defendant filed his Response in Opposition to the
Plaintiff's DE No. 113, to have Director Lori Davis replace Jeffery Richardson.
DE No. 114.

26. On April 30, 2021, the Plaintiff mailed hit Notice to the Court & Defendant,

and his Supplemental Exhibits GG-ZZ2, that supplement DE No's 111-1 thru 111-5.

27. The Plaintiff has now provided notice of the following adverse actions,
that are not limited to the list below, being committed against him at the BC:
a) the filing of false disciplinary cases;
b) the filing of retalitory disciplinary cases;
c) exposure & directly shining of strobe-capable falshlights into his face;
d) exposure to beams from regular flashlights into his face daily;

e) being placed in a cell that is illuminated 24 hours day, with repeated
turning off & on of cell lights daily;

f) the denial of a medical lay-in for an eye-exam for new glasses, since

mine are six years old, and am denied the exam for months now;
g) the confiscation and/or destruction of legal materials;
h) the confiscation and/or destruction of legal books;
i) the denial of an attorney-client call, prior to hearing on 3/3/21;
j) the denial of all legal mail for weeks, prior to hearing on 3/3/21;
k) repeated delays in sending and receiving of legal mail;
1) refusal to investigate ombudsman complaints;

m) the failure of Wardens to take any action to correct the retalitory
conduct committed by unit staff;

n) officer directing beam purposely into his eyes, in retaliation for
reporting staff misconduct (recorded on BC TLV cameras); and
0) the occassional denial of hot food, healthy food, food itself, and

medicine.
PAGE 6
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD_ Page 7 of 32

III. PLAINTIFF'S RESPONSE TO MOTION FOR SUMMARY JUDGMENT

28. Although summary judgment is proper in a case in which there is no genuine;
dispute of material fact, this is not a case in which the Court should grant
summary judgment. TOLAN v. COTTON, U.S. __—si,_- 134 S. Ct. 1861, 1866 (2014);
SEE FED. R. CIV. P. 56(a); CELOTEX v. CATREIT, 477 U.S. 317, 322 (1986).

29. A defendant moving for summary judgment on a plaintiff's claim must demon-
strate the absence of a genuine dispute of material fact by either (1) submitt-
ing summary-judgment evidence that negates the existence of a material element
of the plaintiff's claim or (2) showing there is no evidence to support an ess-
ential element of the plaintiff's claim. SEE: CELOTEX CORP., 477 U.S. at 322-23;
J. GEILS BAND EMP. BENEFIT PLAN v. SMITH BARNEY SHEARSON, Inc., 76 F.3d 1245,
1251 (1st Cir. 1996).

30. Defendant cannot rely on conclusory statements to establish that plaintiff
has not presented evidence on an essential element of his claim. Rather, the
defendant:must demonstrate the absence of a genuine factual dispute. SEE: CELO-
TEX CORP., 477 U.S. at 324-25. Only if the Defendant meets his burden is the
plaintiff required to respond by summary-judgment proof to show a genuine

dispute of material fact. SEE: FED. R. CIV. P. 56(e)(3).

31. In determining whether there is a genuine dispute of material fact that
prevents summary judgment, a court must consider all evidence in the light most
favorable to the plaintiff as the nonmovant. TOLAN, U.S. __, 134S. Ct. at
1866; GARCIA v. PUEBLO COUNTRY CLUB, 299 F.3d 1233, 1236-37 (10th Cir. 2002).
The Court must also resolve all reasonable doubts about the facts in favor of
the plaintiff as the nonmovant. TOLAN, U.S. at __, 134 S. Ct. at 1866; and
COOPER TIRE & RUBBER CO. v. FARESE, 423 F.3d 446, 455-56 (5th Cir. 2005).

32. The Plaintiff has proven and will prove further the elements to support a

claim for that the Defendants engaged im:a ongoing Campaign of Harassment
PAGE 7
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD_ Page 8 of 32

against him, that was retalitory by design. This includes the acts described in
the course of this suit, acts committed by the two officers that orchestrated
the ongoing campaign of harassment, and the retalitory transfer sof the Plain-
tiff, to a far more violent prison, in an effort to deter him from continuing

to exercise his rights.

33. Retaliation is not expressly referred to in the Constitution, however, it

is nonetheless actionable because retalitory actions may tend to chill an in-
dividual's exercise of constitutional rights. SEE: PERRY v. SINDERMAN, 408 U.S.

593, 597 (1972).

34. Because there is a genuine dispute of material fact of the elements that
are challenged by the Defendant in his Motion for Summary Judgment, the Defend-

ant is not entitled to summary judgment in this case, and the case is not moot.

35. The motions, documentary evidence, and affidavits of the Plaintiff and the
Defendant are squarely contradictory as to the following genuine factual dis-

putes and much more:

(1) There is no competent summary judgment evidence provided by the Defend-
ants, that proves the move of the Plaintiff was done for true actual
medical reasons, that the BC Unit is truly the best place for the Plain-
tiff, that the screenshots of the TDCJ mainframe are a true represent-
ation of the Plaintiff's status & classification, that the Defendant was
truly not involved in some fashion with the transfer, and that the move
was truly not done in retaliation, after using information obtained in

a breach of attorney-client privilege for strategic gain.

(2) DAVID BLACKWELL has no personal knowledge of Plaintiff's medical records,
so he cannot testify to the fact that a medical provider supposedly had
a heat sensitivity score assigned to the Plaintiff for the move, as he
has no way to prove such, as his evidence is mere screenshots of TDCJ's
mainframe that could have the data he is testifying to entered by any-

one, and not a medical provider.

(3) DAVID BLACKWELL has no personal knowledge of the McConnell Unit's use

of Administrative Segregation housing, as his affidavit is incorrect,
GE 8
 

(4)

(5)

(6)

(7)

(8)

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 9 of 32

he has no idea how the housing is being:used on the ML Unit, and he:
fails to admit that or identify that the Plaintiff is now housed in...

an:.even higher security rated building than Ad-Seg.

The Defendant's only exhibit in support of his motion, does not prove
anything about how the Defendant might or might not have influenced

the decision, for the mainframe to display the reasons for the move.

That the agents of the Defendant were the true staff members that did

orchestrate the ongoing Campaign of Harassment from the beginning.

That the offending behavior cannot be repeated, even when Plaintiff is

living on the BC Unit, after the retalitory transfer;

That the potential for future violations gives rise to a disputed quest-
ion of fact in this case, since the retaliation & adverse conduct still

continues on the BC Unit; and,

Defendants willingly, knowingly, and intentionally caused these deprivat-

ions that violated the Plaintiff's constitutional rights.

36. These above genuine factual disputes also caused the harms below, by the

retalitory transfer to a far more dangerous prison, and they are continuous &

expanding as well, from the original acts of retaliation in the ongoing campaign

of harassment:

(a)
(b)
(c)
(d)
(e)

(f£)

(g)
(h)
(i)

the filing of false disciplinary cases on the BC Unit;

the filing of retalitory disciplinary cases on the BC Unit;

exposure & directly shining of strobe-capable flashlights into his face;
exposure to beams from regular flashlights into his face daily;

being placed in a cell that is illuminated 24 hours a day, with repeated
turning off and on of cell lights daily;

the denial of a medical lay-in for an eye-exam for new glasses, since

Plaintiff's are six years old, and am denied the exam for months now;
the confiscation add/or destruction of legal materials;

the confiscation and/or destruction of legal books;

the denial of an attorney-client call, prior to hearing on 3/3/21;
PAGE 9

 

 
 

 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 10 of 32

j) the denial of all legal mail for weeks, prior to hearing on 3/3/21;
k) repeated delays in sending and receiving of degal mail;
1) refusal to investigate ombudsman complaints;

m) the failure of Wardens to take any action to correct the retalitory

conduct of unit staff;

n) officer directing beam of strobe-capable flashlight purposely into the
eyes of the Plaintiff, while he gave a statement about staff misconduct
to another officer, trying to purposely induce a seizure in the Plain-

tiff as a form of punishment for his redressing his grievances; and

0) the occassional denial of hot food, healthy food, food itself, and

medicine.

There are genuine issues of fact, clearly:at:-bar here.

37. The factual dispute is also material. Under the governing law, whether the
actions of the Defendants violates the U.S. Constitution and is an act of act-
ual:retaliation depends on the Plaintiff proving that the Defendants are:not

unduly discouraging the Plaintiff from exercising his constitutional rights.

38. Retaliation is.actionable “only if the retalitory act ‘is capable of de-
terring a person of ordinary firmmess from further exercising his constitut-
ional rights.'” BIBBS v. EARLY, 541 F.3d 267, 270 (5th Cir. 2008)(quoting
MORRIS v. POWELL, 449 F.3d 682, 684 (5th Cir. 2006)).

39. The purpose of allowing retaliation claims under § 1983 is to ensure that
prisoners are not unduly discouraged from exercising their constitutional rights.
MORRIS, 449 F.3d at 686. Thus, "[a] prison official may not retaliate against or
harass an inmate for exercising the right of access to the courts, or for com-
plaining to a supervisor about a guard's misconduct." WOODS v. SMITH, 60 F.3d
1161, 1164 .(5th Cir. 1995). "Filing grievances and otherwise complaining about
the conduct of correctional officers through proper channels are constitution-
ally protected activities, and prison officials may not retaliate against the

inmates for engagin in such protected activities." REESE v. SKINNER, 322 F.Appx
PAGE 10

 
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 11 of 32

381, 383 (5th Cir. 2009)(citing MORRIS v. POWELL, 449 F.3d 682, 684 (5th Cir.
2006)) .

40. To state a valid claim under § 1983 for retaliation, “a prisoner must all-
ege (1) a specific constitutional right, (2) the defendant's intent to retal-
jate against the prisoner for his or her exercise of that right, (3) a retal-

iatory adverse act, and (4) causation." JONES v. GRENINGER, 188 F.3d 322, 324-

25 (5th Cir. 1999)(citing McDONALD v. STEWART, 132 F.3d 225, 231 (5th Gir. 1998).

41. An inmate must allege more than his personal belief that he is the victim
of retaliation. JOHNSON v. RODRIGUEZ, 110 F.3d 299, 310 (5th Cir. 1997)€Citat-
ion omitted). "Mere conclusory allegations of retaliation: will not be enough to

withstand a proper motion for dismissal of the claim." JONES, 188 F.3d at 325.

42. The inmate must produce direct evidence of motivation or a chronology of
events from which retaliation may be inferred. Id. In other words, a successful
claim of retaliation requires a showing that, but for some retalitory motive,
the complained of adverse incident would not have occurred. WOODS, 60 F.3d at

1166.

43. The Plaintiff alleges that the defendants & their agents participated in
a ongoing retalitory campaign of harassment against him after he brought both
grievances and ombudsman complaints on behalf of himself and other inmates
against the defendants, litigated claims against the defendants, and for his

contacting the press for a public purpose, which was published.

44, The Plaintiff alleges that the defendants & their agents subjected him
to all the adverse treatement identified in (7), but is not limited to that,
‘ while on the McConnell Unit, and to all the adverse treatment “identified in
(27) and (36) while on the Bill Clements Unit, which are not listed again to

limit redundancy.

45. Taken as true, Plaintiff's allegations state a retaliation claim as they
PAGE 11
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 12 of 32

suggest a pattern of retalitory conduct. While the acts of retaliation by them-
selves do not constitute constitutional violations, they do demonstrate a full

chronology of eventss:from which retaliation may plausibly be inferred.

46. Based on the evidence in this case the Plaintiff has clearly met all the
requirements as to the elements. A reasonable jury could find for the Plaintiff
based on the facts in the Plaintiff's declarations, documentary evidence, and
summary judgment must therefore be denied as the case is not moot:.; SEE: ANDER-

SON v. LIBERTY LOBBY, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986).

47, In support of his Response to the Defendants’ Motion for Summary Judgment,
the Plaintiff incorporates by reference all the previously filed exhibits and
verified filings, to include but not limited to EXHIBITS A-FF, mailed on the
18th of March, 2021, (DE No. 111-1, 111-2, 111-3, 111-4, & 111-5), EXHIBITS
01-14, mailed on April 10, 2021, EXHIBITS GG-YY, mailed on April 30, 2021, and

has attached additionally as evidence:

EXHIBIT 2Z: Plaintiff's Declaration in Opposition to the... - 35 pages
EXHIBIT 15: Ombudsman complaint for falsified & retalitory.. - 10 pages
EXHIBIT 16: Ombudsman complaint for confiscation legal material- 12 pages

IV. MATERIAL AND UNDISPUTED FACTS
48. The following facts are not in dispute or are not reasonably susceptible

 

to dispute. The Plaintiff concedes the facts stipulated by the Defendant for
the purposes of this Motion for Summary Judgment, are true and correct. Undis-

puted facts should not be considered admissions for the purposes of trial.

1. At all times relevant to Plaintiff's complaint, Defendant was employed by

the Texas Department of Criminal Justice.

2. At all times relevant to Plaintiff's complaint, Plaintiff was an inmate in

the custody of the Texas Department of Criminal Justice.

PAGE 12

 
 

-Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 13 of 32

V. LEGAL ISSUES AT BAR ;
49. To qualify as a case fit for federal-court adjudication, an actual contro-

versy must be extant at all stages of review, not merely at the time the
complaint is filed. An actual, live controversy must remain at all::stages
of federal court proceedings, both at the trial and appellate levels.

Is Hoffman's retaliation claims moot because Hoffman was moved from the
McConnell Unit, to the Bill Clements Unit? .

 

VI. LEGAL ARGUMENT AND AUTHORITIES

A. Hoffman's request for injunctive relief is not moot as controversy exists.
I. Mootness Standards as applied to this case
50. Acase is moot when the legal dispute between the plaintiff and the defend-
ants has been resolved for practical purposes or has ceased to exist -- i.e.,
when there is no longer a "live" case or controversy. Mootness is established
only if "(1) it can be said with assurance that ‘there is no reasonable expect-
ation..." that the alleged violation will reoccur... and (2) interim relief or
events have completely and irrevocably eradicated the effects of the alleged
violation." SEE: COUNTY OF LOS ANGELES v. DAVIS, 440 U.S. 625, 631, 99 S.Ct.
1379 (1979)(citations ommitted) ; accord, PARENTS INVOLVED IN. COMMUNITY SCHOOLS
v. SEATILE Sch. Dist. No. 1, 551 U.S. 701, 719, 127 S.Ct. 2738 (2007); HOLLAND
v. NEW JERSEY DEP'T OF CORRECTIONS, 246 F.3d 267, 274 (3d Cir. 2001)("". . [A]
case is not moot, even if the applicant's primary injury is resolved, so long
as the [appellant] continues to suffer some harm that a favorable court decis-

ion would remedy." (citation ommitted)).

31. If there is a concrete reason to believe the violation is likely to recur,
the case is not moot. SEE’. WASHINGTON v. HARPER, 494 U.S..210, 218-19, 110 S.ct.
1028 (1990)(holding that cessation of administering: antipsychotic drugs to an

inmate did not moot case since inmate was still suffering from mental illness).

PAGE 13

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 14 of 32

52. The party claiming mootness has the burden of showing that the case is
actually moot. SEE: FRIENDS OF THE EARTH, Inc. v. LAIDLAW: ENVIRONMENTAL SERVICE

(TOC), Inc., 528 U.S. 167, 189, 120 S.Ct. 693 (2000)(xeferring to’™heavy burden"
of establishing mootness); FIREFIGHTERS LOCAL 1784 v. STOTES, 467 U.S. 561, 569,
570, 104 S. Ct. 2576 (1984). Yet, by the time mootness is an issue, abandonment
of the case may prove more wasteful than frugal. SEE:- FRIENDS OF THE FARTH, 528
U.S. 167, 170. | .

53. A case is moot when “it can be said with assurance that there is no reason-
able expectation that ‘the alleged violation will recur, [and] interim relief or
events have completely and irrevocably eradicated the effects of the alleged
violation." ASSOCIATED CEN. CONTRACTORS OF CONN. v. CITY OF NEW HAVEN, 41 F.3d
62, 66-67 (2d Cir. 1994)(quoting COUNTY OF LOS ANGELES v. DAVIS, 440 U.S. 625,
631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979)).

54. Short-Lived legal violations that are over with before they can be chall-
enged in court are not considered moot if they are "capable of repetition, yet
evading [ judicial] review" and if there is a “reasonable Liklihood" that i:they
will happen again to the same plaintiff..SEE: SPENCER v. KEMMA, 523 U.S. 1, 17-
18, S. Ct. 978 (1998)("“The capable-of-repetition-doctrine applies only...{when]
--. two circumstances [are] simaltaneously present: (1) the. challenged action

is in its duration too short to be. fully. litigated prior. to cessation or the
expiration, and (2) there is a reasonable expectation that the same complaining
party [will] be subject. to the same action again." (citations vomited) accord,
HONING v. DOE, .484 U.S. 305, 318, 108 S. Ct. 592 (1988).

55. A challenge to a condition or practice at a particular prison or unit is
generally moot if thesplaintiff is transferred, unless there is some factual
basis to expect the plaintiff to be subject to the same violation again. SEE:

DAVIS v. NEW YORK, 316 F.3d 93, 99 (2d Cir. 2002)(challenge to second-hand

smoke exposure.was not mooted by transfer where plaintiff alleged his problem
. PAGE 14

 
 

 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 15 of 32

persisted at the new prison), or the plaintiff has challengéd.a system-wide
policy that will apply after transfer. SEE: LEHN v. HOLMES, 364 F.3d 862, 871-
72 (7th Cir.’ 2004)\(transferr of prisoner: does not moot claim of exposure to
environmental tobacco smoke. where it’ results from a prison system-wide policy

to house non-smoking with. smoking prisoners).

56. Transfer or release will also not moot a claim or case if the action that
the plaintiff has challengéd has a continuing effect after the transfer or the
release. SEE e.g., NELSON v. HEISS, 271 F.3d 891, 897 (9th Cir. 2001)(transfer
mooted claim against officials. at sending prison, but not claim against Direct-
or of prison system, for system-wide rule) ; RANDOLPH v. RODGERS, 170 F.3d 850,
856-57: (8th Cir. 1999)(inmate suing Missouri. Department of Corrections and var-
ious officials for denying him sign-language interpreter at disciplinary hear-
ings was entitled to injunction against MDOC despite his transfer to new fac-
ility during course of lawsuit; inmate.remained under control of MDOC, which
controlled both facilities:and funding necessary to provide sign-language

interpreter).

57. Also granting part of the relief sought’ does not moot the case, in this
. case the Defendant is seeking to moot the case, just because the Plaintiff is
on a new unit with staff from the Bill Clements Unit, but the ongoing Campaign
of Harassment continues at this unit, with no oversight, and Plaintiff's full
claims remain a ongoing controversy. To identify this all one has to do is to
compare (7) with (36). SEE e.g., GATES v. TOWERY, 430 F.3d 429, 432 (7th Cir.
2005)("To. eliminate. the controversy and make a suit moot, the. defendant must
satisfy the plaintiff's demands; only then does no dispute remain between the

parties.").

58. Also in addition to that argument, reforms undertaken under pressure of
litigation generally do not moot injunctive claims. SEE e.g., PARENTS INVOLVED
PAGE 15 | |

 
 

Case 2:18-cv-00333 Document 121. Filed on 05/17/21 in TXSD Page 16 of 32

IN COMMUNITY SCHOOLS v. SEATTLE SCH. DIST. No. 1, 551 U.S. 702, 719, 127 S.Ct.
2738 (2007)("Voluntary. cessation does not moot a case or controversy unless
‘subsequent events ma[kej] it absolutely clear that the allegedly wrongful
behavior could not reasonably be expected to recurs..." (citations omitted) );
“SEE also: SUTTON v. RASHEED, 323 F.3d 236, 248. (3d Cir. 2003)(warning, that
where. prison authorities have undertaken to voluntarily change a. policy, "a
claim will not be rendered moot if there remains. the. possibility that the
plaintiffs will be disadvantaged in the same fundamental way." (internal

quotation: marks omitted)).

59. In addition, policy changes do not moot a case if they fail to address all
aspects of the dispute between the parties, or if there is no assurance that
they have eliminated or will eliminate the legal violations, SEE: GATES vs.
COOK, 376 F.3d 323,. 337, 342-43 (5th Cir. 2004)\(officials' assurance that they
would comply with certain standards did not:moot a case where unlawful. condit-
ions were long-standing); accord, DAVIS, 316 F.3d at.99 (2d Cir. 2002); SEE
4180: SKINNER v. UPHOFF, 234 F.Supp. 2d 1208, 1215 (D.WYo. 2002)("New and im-
proved policies are meaningless if they are not followed."); FISHER v. KOFHLER,
692 F. Supp. 1519, 1566 (S.D.N.Y. 1988)("...[T]he depressing reality is that
while commissioners come and go, problems ‘linger on,. and present and future
inmates are entitled to the assurance that these problems willzbe, and remain,

redressed.").

60. However, changes in the personnel in the prison administration do not
moot an injunctive claim, unless the claim is against a policy or conduct that
is 'personal' to particular officials. This suit is for injunctive relief from
the Plaintiff continually being subjected to adverse treatment}. as part of an
ongoing Campaign of Harassment, and this Court is the one that decided it was
to proceed in a manner that was not 'personal' to particular officials. SEE:

DE NO. 10, pp. 11, paragraph 2; SEE also: SANTIAGO v. MILES, 774 F. Supp. 775
PAGE 16
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 17 of 32

(W.D.N.Y. 1991)(changes in the prison administration. did not obviate the need
for injunctive relief against a long-standing pattern of racial discrimination).
This argument is the same as it applies to this case in that, TDCJ & Defendants
as a whole, have a long-standing pattern of discriminating against ‘writ-writers'

and 'Jail-House Lawyers', like the Plaintiff. Also it is clear that discrimin-

ation and way of thought is system-wide, in regards to *Jail-House Lawyers’.

IL. Plaintiff's claims for injunctive relief are not moot, because the
Plaintiff indicates his problems are ongoing, on the BC Unit.
61. Here, Plaintiff's claim for injunctive relief is not moot, because the
Plaintiff has proven with his evidence that the claims are ongoing, even

though he was transferred in retaliation to a new unit.

62. The Plaintiff incorporates by reference the Chronology of events in his
PLAINTIFF'S AMENDED & SUPPLEMENTED: MOTION FOR A .TRO & PRELIMINARY INJUNCTION
FOR PLAINTIFF TO BE RETURNED TO THE MCCONNELL UNIT: AND. NOT BE SUBJECT TO ANY
FURTHER TRANSFERS TO OTHER IDCJ-ID UNITS, at Sec. IIL.,.No. 13-16, pp. 5-6, &

at Sec. Iil., c., No. 24-28, pp. 11-37; in the records as DE No. 102.

63. The Plaintiff also incorporates by reference the Chronology of events in
his PLAINITEF'S DECLARATION IN OPPOSITION TO DEFENDANT RICHARDSON'S MOTION FOR
SUMMARY JUDGMENT (DE No. 93) & DEFENDANT'S RESPONSE TO PLAINTIFF'S EMERGENCY

| MOTION FOR A TRO AND PRELIMINARY INJUNCTION TO BE RETURNED ‘TO THE MCCONNELL
UNIT (DE No. 100), attached as EXHIBIT ZZ...

64. This is being done to reduce redundacy:in the information and events that
establish the chronology that is the basis for this argument, and the further

.arguments throughout this filing.

65. These chronologies establish the fact, with the supporting evidence, that
the ongoing Campaign of Harassment was originated by MAJOR ADAM GONZALEZ and

MAJOR EVELYN CASTRO, who orchestrated the retalitory campaign of adverse acts
PAGE 17
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 18 of 32

against the Plaintiff on the McConnell Unit through 2011-2014, and by their
examples of conduct, motivated unit staff to continue a ongoing Campaign-of

Harassment against the Plaintiff, even in their absence.

66. Their involvement now continues as ADAM GONZALEZ is. the Head Warden of the
Bill Clements Unit, and EVELYN. CASTRO is the Head Warden of the McConnell Unit,
who had the Plaintiff transferred to a far more violent unit in retaliation, for
his decision to redress. his grievances at a TDCJ level, and in Litigation in
multiple courts in Texas. This:was also retaliating for Plaintiff's repeatedly

contacting the press for a public purpose, that was published.

67. The fact that the Plaintiff's evidence proves that the transfer was not
motivated by the false claims of medical reasons from the Defendant, that the
Plaintiff's evidence proves his chronology of events with GONZALEZ & CASTRO,
all ‘shows how the act of. the transfer itself is an additional act of retalia~
tion as well. This case cannot be moot because a act of retalition had him

seperated from’ the McConnell Unit to begin with.

i

68. The retalitory Campaign of Harassment originated & orchestrated by both
GONZALEZ & CASTRO included, but is NOT limited to both of their personal involve-

ment in the folhowing acts:

(1) conducted retalitory cell searches of Plaintiff's cell, where they
destroyed legal materials, confiscated legal materials being pre-
pared for this very Court for other inmates, and confiscated the

Plaintiff's personal property as well;

(2) on more than one occassion they: had Plaintiff's typewriter also
confiscated fer periods of time, to furthér disrupt Plaintiff's
efforts to redress his issues, and assist other inmates in this
very Court; and

(3) GONZALEZ himself refused to investigate complaints by the Plain-

tiff, purposely put the Plaintiff's life in danger, and then made

sure that he was assigned to investigate the life in danger invest-

igation himself.
PAGE 18
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 19 of 32

69. Given the fact that the retalitory conduct continues on the Bill Clements
Unit, is worse than the conduct on the McConnell Unit in many ways, he has only
been on the BC Unit for less than ninety (90) days, the continued involvement

. by the actual orchestrators of the ongoing Campaign of Harassment, the contin-
ued escalating of adverse acts committed against the Plaintiff on both units;

there is no way for this case to be considered MOOT.

70. Also as a reminder this suit is for permanent injunctive relief, and that
it should apply to any unit that is committing the adverse acts, regardless of
the fact of who is the Head Warden, but based on the fact the acts are being

committed in retaliation by any unit's staff.

71. These assertions are not mere conclusory allegations, are proven by: the
Plaintiff's evidence, admissions made by unit staff, and Plaintiff!s multiple

eye-witnesses statements, already in the evidence.

72, This is the reason for the Plaintiff filing his MOTION TO AMEND THE ORIG-
INAL COMPLAINT, to include the addition of Defendants ADAM GONZALEZ, EVELYN
CASTRO, & BOBBY LUMPKIN (Lori Davis’ replacement as Director of TDCJ), for the
fact that CASTRO & GONZALEZ actually orchestrated the ongoing Campaign of Har-
assment itself, and the fact that BOBBY LUMPKIN should be added for the fact
that he is the best person to provide injunctive relief, over multiple units,
at a system-wide level; and that the Plaintiff based off his Original Complaint

has exhausted all remedies against TDCJ itself for this case.-

73. Thisiis also the reason the Plaintiff£.filed his MOTION to JOINDER in the
Defendant GONZALEZ, and also filed a MOTION to have LORI DAVIS replace Warden

Jeffery Richardson as the main Defendants.

74. Since the Plaintiff is a PRO SE litigant,»without the legal experience to
properly articulate every claim & proper defendant, it can be argued that he

has properly exhausted his administrative remedies against the Director, by:
PAGE 19

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 20 of 32

(1)

(2)

in his Original Complaint stating: "The amount of evidence dispels: any
type of suggestion that Plaintiff's plight arose from a single -Instan-
ce of type of negligence or ineptitude, rather, Plaintiff is. challeng-
ing a pattern of conduct, that simply amounts to a policy, whereby
prison officials have consciously ignored the ongoing Campaign of
Harassment: against the Plaintiff, for years." SEE: DE No. 01, pp. 27,
No. 65.

The multiple STEP 1 Grievances in the record in this case, were all
answered by the Unit Grievance Office & Unit level administration
(Wardens & Majors), and every. Step 1 has a statement similiar to this:
"TAKE THIS AS NOTICE OF INTENT BY LAW TO SUE.", on ‘the bottom of every
Step 1 Grievance. This means that all unit staff had NOTICE, and;

The multiple STEP 2 Grievances in the record in this case, were all

answered by TDGJ's Central Grievance Office & their investigators, who

work ‘at a system-wide level, work for Director BOBBY. LUMPKIN, and every

Step 2 has a statement similiar to this on the bottom of it as well:
“TAKE THIS AS NOTICE OF INTENT. BY LAW TO SUE.". This means that TDCJ
had. NOTICE of intent to file, they answered & responded to every one
of the STEP.2's, they decided:to ignore the complaints & return the
grievances without any relief, they were answered at a system-wide
level as they answer Step 2's from EVERY unit in TDCJ, se it is clear
that the Plaintiff has voiced his complaints, and exhausted his full

remedies at a TDCJ system-widé level.

75. This is why the Plaintiff argued additionally that he is pursuing his in-
junctive relief for every unit, at a system-wide level, as he has no way to
predict where the retaliation will continue, where original McConnell Unit
staff who. participated are at now, and the fact that TDCJ has a history of
treating 'writ-writers’ and 'Jail-house Lawyers’, with acts of discrimination.
SEE e.g., JOHNSON v. RODRIGUEZ, 110 F.3d 299 (5th Cir. 1997); MORRIS v. POWELL,
449 F.3d 682 (5th.Cir. 2006)(inmate filed. for retaliation & retalitory  trans-
fer, for being a writ-writer). The courts have numerous cases across Texas in
both State and Federal courts, proving TDCJ's allowing retaliation ‘on unit

level 'writ-writers' & “Jail-house Lawyers' for years, it's not a secret.

PAGE 20

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD_ Page 21 of 32

76. The Plaintiff's complaint alleges a concrete, particularized, actual in-
jury that is traceable to TDCJ's system-wide decision to allow unit staff to
conduct ongoing Campaign of Harassments against ‘writ-writers' & “Jail-house
Lawyers' all across Texas, just like the Plaintiff. This injury should be re-

dressable by a decision frem this Court forcing TDCJ to change its practices.

7/7, This is why. the Plaintiff argues in this filing .and his other MOTIONS that
the Plaintiff seeking relief from a condition that stems. from a system-wide
policy, who then is transferred to a different facility within the same system,
where staff from the originating unit are at as well, where the objectionable

policy also applies, states a claim, and this case is not moot.

78, Also in regards to the grievances, all of the documents attached to the
original complaint, should be viewed as incorporated. into the complaint. SEE:

FED. R. CIV. P. 10(c).

79, This is why the Plaintiff argues here & imshis MOTIONS that if some slight
adjustment in the complaint was required to make it clear that he was challeng-
ing a system-wide problem,;leave to amend should be granted to his MOTION. SEE
e.g., NELSON, 271 F.3d at 897; LOPEZ v. SMITH, 203 F.3d 1122, 1127-28 (9th Cir.
2000)(en banc); NOLL v. CARLSON, 809 F.2d 1446, 1448 (9th Cir. 1987).

80. Or in another way to correct this, the Court using its inherent jurisdict-
ion, can also construe the Original Complaint liberally, as the Plaintiff has

argued, and add the additional defendants immediately.

81. The Plaintiff should not be required to file multiple suits to garner the
original relief sought in this suit, to be free from the ongoing Campaign of
Harassment of retalitory adverse acts, when he has already litigated this suit
for the past over two (2) years, has sufficient evidence in the record to stop
two seperate Motions to Dismiss, & has sufficient evidence to force relief.

PAGE 21
 

a

82.

83.

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD_ Page 22 of 32

This fact remains that this suit is not moot at all, due to these facts:

(a)

(b)

(c)

(d)

(e)

this suit issfiled for permanent injunctive relief at a system-wide
level, based off the complaint & at's exhibits itself;

the retalitory Campaign of Harassment has intensified & continued on the
Bill Clements Unit;

the transfer of the Plaintiff to a unit ran by one of the orchestrators
of the ongoing Campaign of Harassment, where he allows it to continue

there as well, proves the case is not moot;

the orchestrators of the ongoing Campaign. of Harassment should also be
added as defendants, based on their personal involvement, which also

proves that relief is needed at multiple units; and

the case:should have the defendant added that can provide the type of
injunctive relief needed, i.e. relief on multiple units, and that shows
that BOBBY LUMPKIN should be added as a Defendant to effectuate the
needed injunctive relief at a system-wide level, or at least for both

the McConnell and Bill Clements Unit, at a. minimum.

III. Plaintiff's claims over his transfer, that. it was an act of retal-

‘iation, is proven by the evidence & TDCJ's deviation from standard

practices to transfer the Plaintiff, prior to award of any relief.

The Defendant also argues in his MOTION that the Plaintiff's transfer and

his arguments over the transfer are moot, .because the Plaintiff deessnot have

liberty interest in a interstate transfer. While that is true,ithe Plaintiff

does have the right to be free from a transfer that was done in retaliation,

to place him on a far more violent unit, in an effort to deter him from his

pursuing his redressing of his grievances against TDCJ staff.

84. The Plaintiff incorporates by reference the Chronology of events in his

&

_ PLAINTIFF'S AMENDED & SUPPLEMENTED MOTION FOR A TRO & PRELIMINARY INJUNCTION

FOR PLAINTIFF TO BE RETURNED TO THE MCCONNELL UNIT AND NOT BE SUBJECT TO ANY

FURTHER TRANSFERS TO OTHER TDCJ-ID UNITS, at Sec..III., No. 13-16, pp. 5-6, &

at Sec. IIT., c., No. 24-28, pp. 11-37; in the records as DE No. 102.

PAGE 22

 
 

 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 23 of 32 "

85. The Plaintiff also incorporates by reference the Chronology of events in
his PLAINTIFF'S DECLARATION IN OPPOSITION TO DEFENDANT RICHARDSON'S MOTION FOR
SUMMARY JUDGMENT (DE No. 93) &.DEFENDANT'S RESPONSE.‘TO PLAINTIFF'S EMERGENCY
MOTION FOR A. TRO AND PRELIMINARY INJUNCTION TO BE RETURNED TO. THE MCCONNELL

UNIT (DE No. 100), attached as EXHIBIT ZZ.

86. This is being done to reduce the redundacy in the information and events
that establish the chronology that is the basis for this argument, and the

further arguments throughout this filing.

87. ‘This Court should take NOTICE that the Plaintiff's EXHIBITS contain very
relevant information in regards to the arguments for this MOTION in the. cover-

pages for each EXHIBIT as well.

88. These chronolgies & evidence establish the fact,.with the supporting level
evidence as well, that without the retalitory motive for the transfer, that the

transfer would not have occurred.

89. Although “a prisoner enjoys no constitutional right to remain in a partic-
ular institution." MURPHY v. MISSOURI DEP'T OF CORRECTION, 769 F.2d 502, 503
(8th Cir. 1985), and although generally prison officials "may. transfer a.prison-
er "for whatever reason or for no reason at all;(™ OLIM v. WAKINEKONA, 461 U.S.
238, 250, 103 S.Ct. 1741, 1748, 75 L.Ed.2d 813 (1983)(quoting MEACHUM v. FANO,
427 U.S. 215, 228, 96 S.Ct. 2532, 2540, 49 L.Bd.2d 451 (1976)), a prisoner
“cannot be transferred in retaliation for the exercise of a constitutional
right." PONCHIK v. BOGAN, 929 F.2d 419, 420 (8th Cir. 1991)(citing MURPHY);
‘MURPHY, 769 F.2d at 503. .

90. To state a claim of retaliation an inmate must allege the violation of a
specific constitutional right and be prepared to establish that but for the
retalitory motice the complained of incident --- such as this retalitory

PAGE 23

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 24 of 32

transfer asin this case at bar -- would not have occurred. SEE: WOODS v. SMITH
60 F.3d 1161, 1166 (5th:Cir. 1995). In other words, the Plaintiff must prove
that but for his legal actions against the prison & TDCJ, he would not have

been transferred to the Bill Clements Unit.

91.° This Honorable Court should note in the chronology of events surrounding
the Plaintiff's transfer gave ‘rise to an inference of retaliation. That the
inference was then strengthened by evidence that the Defendants deviated from
.their normal procedure of transferring a inmate with. heat restrictions, and
the transfer was the result. of a breach of attorney-client privilege, & then

using that information for a strategic advantage to transfer the Plaintiff.

92. This is also coupled with the fact & admission made by CO RANGEL on the
morning of the retalitory transfer admitting that the Plaintiff was moved
because CASTRO had it done, admitting: "Yeah I hear Bill Clements sucks ass,

and, it took Castro's ass pulling some major strings in Huntsville to pull the
shit off." :

93. In addition to the chronology already in the record, the evidence in this

case Supports: “the following factual chronology, in regards to the transfer:

(a) in May 2017 the Plaintiff did NOT have a heat temperature extreme or

direct sunlight restrictions from medical;

(b) that in June after the filing of a property claim grievance for having
two fans (EX. II), that TDCJ staff, NOT medical staff had restrictions

for both temperature extremes & direct sunlight;

(c) that due to this the Plaintiff had his highest heat sensitivity scores
in his life throughout the remainder of 2017 and all of 2018;

(d) that also due to this the Plaintiff had every single medical & mental
health heat temperature restriction, direct sunlight restriction, and

humidity retrictions (6 total), again ensuring his highest scores;

(e) that in 2018 in March - May, TDCJ & ML classification had over 200
heat sensitive inmates moved in groups of 20-30 at a time, to other

units with cool beds;
PAGE 24

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 25 of 32

(£) that in 2018, even with the Plaintiff having his highest heat scores of
his life, that he was NOT subject to transfer for his heat restrictions;

(g) that in 2019 the Plaintiff started the process.of lowering his scores by

the removal of multiple heat stress indicative medications;

(h) that in March - May of 2019, TDCJ & ML classification had over 100 more
heat sensitive inmates moved in groups of 15-25 at a time, to other un-

its with cool beds};

(i) that in 2019, even with the Plaintiff still taking some medications that
were heat stress indicative medications, that he again was NOT subject

to transfer for his heat restrictions;

(}) that in 2020 the Plaintiff continued the process of lowering his scores
by the removal of every heat stress indicative medication that medical
& his own research identified as a poiklothermic or potentiator from

his medication lists;

. (x) that in 2020 the Plaintiff had three of the six restrictions removed

from his restrictions list, once again lowering his score again;

(1) that in March - May of 2020, TDCJ & ML classification had over 65 more
heat sensitive inmates moved in groups of 15-20 at:;a time, to other un-
its with cool beds;

(m) that in March 2020, EVELYN CASTRO returned. to the McConnell Unit as the
new Head Warden, and she was one of the original staff members that

orchestrated the ongoing Campaign of Harassment against the Plaintiff;

(n) that in May - Septemeber of 2020, CASTRO ensured that the Plaintiff was
blocked from access to 'respite' areas, even though he had unlimited
access in 2018 and 2019, and that the Plaintiff was forced to suffer

his first heat induced seizure in years due to CASTRO's orders;

(o) that in October 2020, the Plaintiff began settlement negotiations with

his assigned counsel in case 2:18-CV-328, for injunctive relief;

(p) that in November & December of 2020, that CASTRO & her agents targetted,
read, opened, & copied Plaintiff's legal mail, without him present, and
discovered Plaintiff's true strategy, behind his claims being for only

injunctive relief, and no monetary damages as previously believed;

(q) that the breaches of attorney-client confidentiality continued into
2021; ,
PAGE 25

 

 
 

 

 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 26 of 32

(r) that on January 19, 2021, the Plaintiff was attempted to be moved to
a far more violent prison (Bill Clements), using the information in.
the breached letters for a strategic advantage in case 2:18-CV-328 &
this case, to avoid the injuctive relief altogether; |

(s) that the Plaintiff was returned to the McConnell Unit the same day he

left, due to the Darrington Unit refusing to house him;

(t) that then on February 3, 2021, the Plaintiff was moved off the unit to
the far more violent prison (Bill Clements), after successfully using
the information gained in the multiple breaches of attorney-client

confidentiality, for a strategic advantage in both cases;

(u) that throughout the time periods of 2017 until Feburary 3, 2021, that
the Plaintiff was subjected to the adverse actions of staff in an on-
going Campaign of Harassment orchestrated. by CASTRO & GONZALEZ; where
CASTRO is the current Head Warden, on the McConnell Unit; and

(v) that throughout the time period of February 8, 2021, until present, that
the Plaintiff was subjected to the adverse actions of staff in an on-
going Campaign of Harassment orchestrated by CASTRO & GONZALEZ, where
GONZALEZ is the current Head Warden, on the Bill Clements Unit.

94. When the Plaintiff was moved both on January 19, 2021, and again on Feb-
ruary 3, 2021, he was the ONLY inmate being moved off the unit that day for
heat restrictions, he was the ONLY inmate being moved off the unit that day

for any reason, and he was moved in the coldest months of the year for a heat

restriction score.

95. This Court should find from the chronologies referenced and the above one
as well, that TDCJ deviated from their normal procedures in moving inmates that
had heat sensitivity scores, by their moving the Plaintiff in January, not in
March - May, like every other year; and that this is further evidenced that

the Plaintiff was targetted, as NOT ONE other inmate left with him, which again

deviated from TDCJ’s normal procedures for moving heat restricted inmates.

96. This Court should find that since the Plaintiff was not moved in the

years 2018, 2019, and 2020, when he had higher scores than now, that without
PAGE 26

 

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 27 of 32

the strategic knowledge gained in an act of breach of attorney-client confid-
entiality, the Plaintiff would not have been moved in 2021,,’as he has the low-
est scores he has had in four years, was not considered a risk the first three

years, and he is not a true risk for anything to do with heat.

97. This Court should also find that the Defendant's affidavit & screenshots
are not indicative of true medical reasons for Plaintiff's. transfer, that they
could have been entered by any TDCJ staff with access, were not entered by a

medical provider as claimed, but were put there by TDCJ.

98. The Defendant also claims that the Plaintiff's preemptive assertations
over his safety on the Bill Clements Unit are not a liberty interest, but the
truth xis this: 1) the Plaintiff was assaulted on the Bill Clements Unit- in his
first twenty-one days on the unit, after not being assaulted on the McConnell
Unit once in ten years; and 2) the Plaintiff being transferred to a far... more
dangerous prison as a way to deter him from pursuing his redressing of his
constitutional rights, does implicate a violation of the Plaintiff's rights.
SEE, e.g. MORRIS v. POWELL, et al., 449 F.3d 682 (5th Cir. 2006)(xetalitory
transfer to a fr more dangerous prison not a de minimis act, and was suffici-
ent to support a retaliation claim); PARKER v. CARPENTER, 978 F.2d 190, 192-93
(5th Cir. 1992)(retalitory transfer to more violent section of’ the prison was

sufficient to support retaliation claim).

99. Many other courts have also held.that retalitory transfers of inmates in
_ the process of exercising their constitutional right of access to the courts,
access to the press on a public legitimate issue, or the redressing of their
grievances, are a serious deprivation principle, long upheld by the courts.
SEE: GOMEZ, et al.,v. VERNON et al., 255 F.3d 1118 (9th Cir. 2001)(affirming

district court's judgment & injunctive relief over retalitory transfers of
multiple inmates of a class); SPRUYEITE v. HOFFNER, 181 F.Supp. 2d 736 (W.D.
PAGE 27

 

 

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 28 of 32

Mich. -2001)(retalitory transfer over contact with the press media); RAUSER v.
HORN, 241 F.3d 330 (3d Cir. 2001)(retalitory transfer over exercising rights
to religious freedom); GOFF ve BURTON, 91 F.3d 1188 (8th Cir. 1996) (retalitory
transfer over inmate accessing the courts); SIGGERS-EL v. BARLOW, 412 F.3d 693,
701-02 (6th Cir. 2005)(retalitory transfer); WILLIAMS v. MEESE, 926 F.2d 994,
998 (10th Cir. 1991)(Job denials & transfers in retaliation). _

100. Also it should not be forgotten the fact the Plaintiff; has had complete
access to many programs, privileges, and rights barred by the transfer. SEE:
DE No. 102, pp. 35, for comparison chart on deprivations. One other thing is
' also the FACT that since his transfer the Plaintiff is barred from receiving
treatment for his PISD diagnosis from the military. On the McConnell Unit he
was allowed to attend group therapy sessions, individual therapy sessions
with a retired Marine, mental health professional, and take courses directed
by mental health on how to achieve ways to treat his PISD, without the use

of medications that cause the Plaintiff serious side effects. None of this is
available on the Bill Clements Unit, and Plaintiff has not been treated for
his PTSD since his arrival, with access to those rehabilative programs. SEE
e.g., RIZZO v. DAWSON, 778 F.2d 527, 531-32 (9th Cir. 1985)(exclusion from
programs due to retalitory transfer); PRICE Vv. WALL, 428 F. Supp. 2d 52, 55
(D.R.I. 2006)(transfer resulting in denial of required rehabilitive treatment).

SEE also: EXHIBIT W, for grievances on these issues.

101. The Plaintiff does NOT suffer from a serious medical condition that re-
quires or warrants his being in an air-conditioned cell, he has not had that
need or access for the past ten years, and will do fine without it for the

next ten years.

102. The Plaintiff also dos NOT take Anticonvulsants associated with heat

stress, he does NOT. take any Anticholinergics associated with heat stress, he

PAGE 28

 

 

 
 

 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 29 of 32

does NOT take any Antihistamines associated with heat stress, he does NOT take
any Antipsychotics associated with heat stress, he does NOT take any Diuretics
associated with heat stress, he does NOT take any Antidepressants associated
with heat stress, he does NOT take any Beta Blockers associated with heat stress,
and NONE of his medications are considered Anhydrotics, Poikilothermics, or any

Potentiators associated with heat stress.

103. There is no way without the retalitory motive, after a breach in attorney-
client privilege, that the Plaintiff would have been moved off the McConnell
Unit as the State Classification Committee had him there ten plus years, as it
was the safest place for him, and he does NOT have a medical legitimate issue
to be moved from the unit, which is a 24 hour, LEvel One, Geriatric medical
facility.

104. The Defendants' interest in the administrative moving of one inmate out
of over 144,000 inmates is minimal to non-existent, and the only benefit to

the Defendants in the transfer of the Plaintiff is that this case and also
case 2:18-CV-328 could be dismissed on the grounds of mootness, which this
Plaintiff predicted would happen, in retaliation for his exercising his rights,

and for the Defendants this no more than business as usual...

105. This Court should find that there was no OBJECTIVE reason to move the
Plaintiff off the McConnell Unit, and the evidence proves that not for the

retalitory motive the Plaintiff would have never been transferred.

VII. OBJECTIONS
106. This Court should deny Defendant's motion for summary judgment because
the defendants answer does not allege all the elements of his defense and it

therefore does not support his motion for summary judgment. SEE: IENCO v. AN-~

GARONE, 429 F.3d 680, 684-85 (7th Cir. 2005).

PAGE 29

 

 
 

Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 30 of 32

VIII. PLAINTIFF’S NOTICE TO THE COURT
107. The Court should take NOTICE that the Plaintiff's responses are both

 

UNPERFECIED, than the versions that the Plaintiff planned & was researching.

These are some of the reasons for that:

(a) the Plaintiff was seperated from his legal materials from February 3,
2021, until April 1, 2021;

(b) that upon arrival on the Bill Clements Unit the Plaintiff was missing
thousands of pages of legal materials, that included notes & more from
this case, which TDCJ has not yet found;

(c) that Plaintiff's multiple requests since his arrival for a legal

session in the BC Law Library have been ignored & denied;

(d) that multiple requests made by the Plaintiff for the reasearch mat-
erials needed for this case, to the BC Law Library, for use of their

"Book-mobile’ styled remote access were ignored or denied;

(e) that the Plaintiff has been trying since February 8, 2021, to get
access to simply view his medical records, so he can make notes and
quote them for this Court, and every attempt has been ignored and

denied by the BC medical records department;

(£) that the Plaintiff's mother sent a money order, using next day air,
in March, 2021, to the BC medical records department to pay for some
of the medical records they would not let the Plaintiff view, and
after receipt of the money order, they still refused to turn over

the medical records for use in this Court;

(g) that certified legal mail filled with exhibits for copying in this
case, sent to attorney Robert Virden, went missing, and the invest-
igation conducted by the USPS, claims that the BC unit never gave
it to them;

(h) that the BC Law Library and ADAM GONZALEZ personally have forced the
Plaintiff to mail out legal materials, he had stored on the ML Unit

with no problems for years;

(i) that the BC Law Library confiscated without return fifteen legal
books, claiming they are personal property, not legal materials, &
that even though the Plaintiff told them about his deadlines, the

books were still confiscated;
PAGE 30

 

 

 
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 31 of 32

(3) that the Plaintiff has attempted everything he can think of to have
the missing legal materials & legal books returned & has been fully

ignored at every attempt, including his filed grievances as well; and

(k) the BC Unit went on a full Lockdown on 4/26/21, which has Plaintiff
confined to his cell 24/7, and stopped him from doing required legal
research for these motions, which including the updating of the both
drafts & originals of these motions & their responses as well.

108. The Plaintiff gives NOTICE that should he be able to get back other
copies that went missing, medical records he was denied, and more relevant
information, that the Plaintiff‘reserves the right to supplement this response

and the EXHIBITS to it as well.

IX. CONCLUSION
109. Given the competent summary judgment evidence, the Plaintiff has more

than demonstrated that the Defendant has violated his constitutional rights,
that the transfer of. the Plaintiff was motivated by a retalitory motive and
used information gained in a breach of attorney-client privilege to move the
Plaintiff, that the transfer would not have happened without that retalitory
motive, that the transfer was not based off medical reasons, that the Defend~
ant's summary judgment evidence is flawed & should be deemed inadmissible,
that this case is not moot for any reason, and the Plaintiff has defeated all

the elements of dismissal under the standard of mootness.

110. Since the Plaintiff has overcome the mootness claims, this suit should

be allowed to proceed to trial.

111. The purpose of the Summary Judgment Motion is a valuable judicial tool.
Because the consequences are so severe, however, this Court must guard against
the premature truncation of legitimate lawsuits merely because of an indigent

inmate is the Plaintiff, or his un-skilled presentations.

PAGE 31

 

 
Case 2:18-cv-00333 Document 121 Filed on 05/17/21 in TXSD Page 32 of 32

X. PRAYER
112. For the above reasons, the Plaintiff prays that the Court deny the Motion

for Summary Judgment and allow Plaintiff's claims to continue since he has
demonstrated there is a live controversy as well as a genuine issue of material
fact. Plaintiff further prays for all other relief to which he might be also
entitled to justly by law.

Respectfully Submitted,

DATED: 05/06/2021 np fl i) (Se

FRED HOFFMAN, IIIf, PRO SE
TDCJ# 1662898

INMATE DECLARATION
113. I, FRED HOFFMAN, ITI, TDCJ# 1662898, being presently incarcerated at the

Bill Clements Unit, in Potter County, Texas, declare under penalty of perjury
that the foregoing MEMORANDUM IN RESPONSE TO DEFENDANT RICHARDSON'S MOTION FOR

SUMMARY JUDGMENT WITH BRIEF IN SUPPORT is true and correct.

EXECUTED on this G+h day of May , 2021.
Byd) tuft <a

FRED HOFFMAN, II, DECLARANT
TDCI 1662898

CERTIFICATE OF SERVICE
I, FRED HOFFMAN, III, do hereby certify that a true carbon copy of the

 

foregoing MEMORANDUM IN RESPONSE TO DEFENDANT RICHARDSON'S MOTION FOR SUMMARY
JUDGMENT WITH BRIEF IN SUPPORT, has been served by placing same in the United
States mail, first class, postage prepaid, on this 05/07/2021, addressed to:

ATTORNEY GENERAL OF TEXAS

Law Enforcement Defense Division
ATIN: MR. JONATHAN PENA

P.O. Box 12548

Austin, Texas 787/711-2548

 

PAGE 32

 

 
